Title: From George Washington to Benoît-Joseph de Tarlé, 7 October 1782
From: Washington, George
To: Tarlé, Benoît-Joseph de


                  Sir
                     
                     Head Quarters 7th October 1782
                  
                  Circumstances have rendered it essential that Messrs Wadsworth and Carter should take up the Contracts for the supply of the American Army with provision—They were the more readily induced to this, from a conviction that their engagement with us so far from being detrimental will prove beneficial to those which they are at present under for the supply of the Army of France with the same Articles—For they having now the sole direction of purchases, will have it in their power, in a manner, to regulate prices, and to prevent those advantages which individuals will ever take when they find a number of persons bidding for the same species—Besides, these Gentlemen being bound, by their Contracts with us, to supply at a fixed price, will find it their interest to keep down the prices of provisions as low as possible.
                  It being your province, Sir, to superintend and regulate the purchases for the supply of the Army of His Most Christian Majesty in these States, Messr Wadsworth and Carter wish you to be convinced that the interest of His Majesty will not be affected by their engagement with us, and have therefore requested me to give you my opinion on the subject—I think, for the reasons before mentioned, that the advantages arising from this Union of purchases are manifest—and it will make me happy to find you agree with me in sentiment.  I have the honor to be with the greatest consideration Sir yr most obt and hble sert.
                  
               